                                                        Case 3:14-cv-00320-MMD-WGC Document 298 Filed 05/06/20 Page 1 of 3



                                                          THIERMAN BUCK LLP                                 WILSON ELSER MOSKOWITZ,
                                                    1     Mark R. Thierman, Nev. Bar No. 8285               EDELMEN & DICKER LLP
                                                          mark@thiermanbuck.com                             Sheri M. Thome, Esq., Nev. Bar No. 008657
                                                    2     Joshua D. Buck, Nev. Bar No. 12187
                                                          josh@thiermanbuck.com                             James T. Tucker, Esq., Nev Bar No. 012507
                                                    3     Leah L. Jones, Nev. Bar No. 13161                 Cara T. Laursen, Esq., Nev Bar No. 014563
                                                          leah@thiermanbuck.com                             300 South Fourth Street, 11th Floor
                                                    4     7287 Lakeside Drive                               Las Vegas, Nevada 89101
                                                          Reno, Nevada 89511                                Telephone: (702) 727-1400
                                                    5     Tel. (775) 284-1500                               Facsimile: (702) 727-1401
                                                          Fax. (775) 703-5027                               Sheri.Thome@wilsonelser.com
                                                    6                                                       James.Tucker@wilsonelser.com
                                                          Attorneys for Plaintiffs                          CaraT.Laursen@wilsonelser.com
                                                    7
                                                                                                            Attorneys for Defendant The State of Nevada,
                                                    8
                                                                                                            ex rel. its Department of Corrections
                                                    9
Email info@thiermanbuck.com www.thiermanbuck.com




                                                   10
                                                                                     UNITED STATES DISTRICT COURT
          (775) 284-1500 Fax (775) 703-5027




                                                   11
              THIERMAN BUCK LLP




                                                                                             DISTRICT OF NEVADA
                                                   12
                 7287 Lakeside Drive
                   Reno, NV 89511




                                                   13    DONALD WALDEN JR, NATHAN                            Case No.: 3:14-cv-00320-MMD-WGC
                                                         ECHEVERRIA, AARON DICUS, BRENT
                                                   14    EVERIST, TRAVIS ZUFELT, TIMOTHY                     STIPULATION FOR ENLARGEMENT
                                                   15    RIDENOUR, and DANIEL TRACY on behalf                OF TIME FOR RESPONSIVE MOTIONS
                                                         of themselves and all others similarly situated,    AND [PROPOSED] ORDER THEREON
                                                   16
                                                                 Plaintiffs,                                                (Second Request)
                                                   17
                                                   18           v.

                                                   19    THE STATE OF NEVADA, EX REL. ITS
                                                         NEVADA DEPARTMENT OF
                                                   20    CORRECTIONS, and DOES 1-50,
                                                   21
                                                                Defendants.
                                                   22
                                                                Plaintiffs DONALD WALDEN JR., NATHAN ECHEVERRIA, AARON DICUS,
                                                   23
                                                         BRENT EVERIST, TRAVIS ZUFELT, TIMOTHY RIDENOUR, and DANIEL TRACY on
                                                   24
                                                         behalf of themselves and all other similarly situated, and Defendant STATE OF NEVADA, EX.
                                                   25
                                                   26    REL. ITS DEPARTMENT OF CORRECTIONS (collectively “The Parties), by and through their

                                                   27    respective counsel of record, hereby stipulate and agree to extend the time for both Parties to file

                                                   28    their respective responsive pleadings as set forth below.


                                                                                                       - 1 -
                                                               STIPULATION AND ORDER TO FOR EXTENSION OF TIME FOR RESPONSIVE PLEADINGS
                                                        Case 3:14-cv-00320-MMD-WGC Document 298 Filed 05/06/20 Page 2 of 3




                                                    1             This stipulation is submitted in compliance with LR IA 6-1. The Parties are requesting
                                                    2    these extension due to the volume of motions pending, the complexity and fact intensive nature
                                                    3    of the responsive pleadings, counsels’ professional commitments, existing workload, and the
                                                    4    continued challenges of working remotely due to the COVID-19 crisis, including slower
                                                    5    connectivity, communications delays, and obtaining records necessary to the motions. Good
                                                    6
                                                         cause exists for the requested extensions.1
                                                    7
                                                                  Accordingly, the Parties further stipulate and agree to extend the deadlines as follows:
                                                    8
                                                                  1.      Plaintiffs’ Opposition to NDOC’s Motion to Exclude Evidence from Plaintiffs’
                                                    9
Email info@thiermanbuck.com www.thiermanbuck.com




                                                         Expert ERC (ECF No. 282) currently due 5/6/20 shall be extended one (1) week to on or before
                                                   10
                                                         Wednesday, May 13, 2020. Defendant’s Reply In Support Of shall be due on or before
          (775) 284-1500 Fax (775) 703-5027




                                                   11
              THIERMAN BUCK LLP




                                                         Wednesday, May 27, 2020.
                                                   12
                 7287 Lakeside Drive
                   Reno, NV 89511




                                                                  2.      Plaintiffs’ Opposition to NDOC’s Motion for Summary Judgment on Sovereign
                                                   13
                                                   14    Immunity (ECF No. 276) currently due 5/13/20 which shall remain unchanged. The Parties

                                                   15    request that Defendant’s Reply In Support Of shall be due on or before Wednesday, June 3,

                                                   16    2020.

                                                   17    ///

                                                   18    ///
                                                   19    ///
                                                   20    ///
                                                   21    ///
                                                   22    ///
                                                   23
                                                         ///
                                                   24
                                                         ///
                                                   25
                                                         ///
                                                   26
                                                         ///
                                                   27
                                                   28    1
                                                             The Court granted the Parties First Request for Extension of time on 4/13/20 at ECF No. 287.

                                                                                                       - 2 -
                                                                 STIPULATION AND ORDER TO FOR EXTENSION OF TIME FOR RESPONSIVE PLEADINGS
                                                               Case 3:14-cv-00320-MMD-WGC Document 297 Filed 05/05/20 Page 3 of 3
                                                        Case 3:14-cv-00320-MMD-WGC Document 298 Filed 05/06/20 Page 3 of 3




                                                    1           3.      Plaintiffs’ Opposition to NDOC’s Motion for Summary Judgment on the Merits
                                                    2    of Plaintiffs FLSA Claims (ECF No. 283) currently due 5/20/20 which shall remain unchanged.
                                                    3    The Parties request that Defendant’s Reply In Support Of shall be due on or before
                                                    4    Wednesday, June 10, 2020.
                                                    5
                                                                The Parties agree that the requested extension furthers the interest of this litigation and is
                                                    6
                                                         not being requested in bad faith or to delay these proceedings unnecessarily.
                                                    7
                                                                IT IS SO STIPULATED.
                                                    8
                                                    9     Dated: May 5, 2020.                         Dated: May 5, 2020.
Email info@thiermanbuck.com www.thiermanbuck.com




                                                   10     THIERMAN BUCK LLP                                   WILSON ELSER MOSKOWITZ,
                                                                                                              EDELMEN & DICKER LLP
          (775) 284-1500 Fax (775) 703-5027




                                                   11
              THIERMAN BUCK LLP




                                                   12
                 7287 Lakeside Drive




                                                          /s/Leah L. Jones
                   Reno, NV 89511




                                                                                                               /s/James T Tucker
                                                   13     Mark R. Thierman, Esq., Bar No. 8285                Sheri M. Thome, Esq., Bar No. 008657
                                                          Joshua D. Buck, Esq., Bar No. 12187                 James T. Tucker, Esq., Bar No. 012507
                                                   14     Leah L. Jones, Esq., Bar No. 13161                  Cara T. Laursen, Esq., Bar No. 014563
                                                          7287 Lakeside Drive                                 300 South Fourth Street, 11th Floor
                                                   15     Reno, Nevada 89511                                  Las Vegas, Nevada 89101
                                                   16     Tel. (775) 284-1500
                                                          Fax. (775) 703-5027                                 Attorneys for Defendants
                                                   17
                                                          Attorneys for Plaintiffs
                                                   18
                                                   19
                                                   20                                                    ORDER
                                                   21           IT IS SO ORDERED.
                                                   22                       6th day of May
                                                                Dated this ____                   , 2020.
                                                   23
                                                   24
                                                   25
                                                   26
                                                                                                       U.S. District Judge
                                                   27
                                                   28


                                                                                                       - 3 -
                                                              STIPULATION AND ORDER TO FOR EXTENSION OF TIME FOR RESPONSIVE PLEADINGS
